Citation Nr: 1144209	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-34 337	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disability.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to February 1973.  His report of subsequent national guard service is unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2011, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a personal hearing in Winston-Salem, North Carolina.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2007.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A Veteran is, generally, competent to give evidence about what he or she experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In this case, after having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's appeal must be remanded for further development.  

In a VA Form 9 dated August 2009, the Veteran reported that he had served in the national guard following his release from active duty service and indicated that he had been treated for back problems during that service.  The claims folder contains no records of any national guard service.  These records are potentially relevant to the Veteran's claim.  Accordingly, the Board finds that the Veteran should be requested to identify his national guard service, that any sufficiently identified service should be verified, and that any pertinent records associated with that service should be obtained for the record.

The Veteran contends that he developed a low back disability during his military service which has continued to this day.  He also testified that he continues to receive treatment through VA.  The Board notes that the most recent VA treatment records contained in the claims folder are dated in July 2009.  Accordingly, any more recent, pertinent VA treatment records should be obtained for the record.

In order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As to element (1), the Veteran has asserted that he suffers from a chronic low back disability which is the result of his military service.  The Board notes that the available VA treatment records include diagnoses of chronic low back pain and lumbago.  An X-ray report dated December 2008 noted "mild scoliosis of the lumbar spine."  The Veteran contends that a March 2009 bone scan reveals findings of arthritis in the low back.  The Board notes that the bone scan report stated there was an "[a]bnormal bone scan with SPECT imaging, however findings are suggestive of osteoarthritic change."  With respect to element (2), the Veteran testified that he injured his low back as a result of performing concrete paving duties during his military service.  He further indicated that although he was not provided a diagnosis of a low back disability until after his military discharge he had experienced symptoms, including pain, during active duty.  There are currently no medical opinions of record concerning a medical nexus to support his low back claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide additional information as to his reported national guard service, to include enough information to identify and locate any existing records concerning treatment for a low back disorder.

Appropriate efforts must be taken to obtain all available national guard service records pertaining to the Veteran.  As many requests as are necessary to obtain any relevant records should be made, unless further efforts would be futile.  

2.  The Veteran should also be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal, to include any VA treatment since July 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available pertinent VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a low back disability as a result of active service or a disease or injury incurred in or aggravated in the line of duty during national guard service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

